United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY, SHAW AIR FORCE
BASE, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0367
Issued: August 25, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 13, 2021 appellant filed a timely appeal from an October 15, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 15, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a lumbar spine
condition causally related to the accepted August 29, 2020 employment incident.
FACTUAL HISTORY
On September 4, 2020 appellant, then a 25-year-old store worker, filed a traumatic injury
claim (Form CA-1) alleging that on August 29, 2020 she suffered lower back pain and spasms
when pulling a pallet inside a freezer while in the performance of duty. On the reverse side of the
claim form the employing establishment acknowledged that appellant was injured in the
performance of duty. Appellant stopped work on September 4, 2020.
In a development letter dated September 9, 2020, OWCP informed appellant that the
evidence of record was insufficient to establish her claim. It advised her of the type of factual and
medical evidence needed and provided a questionnaire for her completion. OWCP afforded
appellant 30 days to submit the necessary evidence.
OWCP subsequently received a September 10, 2020 report from Dr. Terry King, a Boardcertified family practitioner, who noted that appellant strained her lower back while pulling a
product out of a freezer on August 29, 2020. Dr. King provided physical examination findings
and diagnosed lumbar radiculitis and low back strain.
In a partially legible note, dated September 15, 2020, Dr. King diagnosed low back strain
and lumbar radiculopathy.
In a September 25, 2020 report, Dr. King noted that appellant’s pain and loss of mobility
was improving. He provided physical examination findings and diagnosed low back strain.
Appellant also submitted work status reports and order requisition forms, dated
September 10 through 25, 2020, in which Dr. King diagnosed low back strain and lumbar
radiculopathy. Dr. King noted that appellant could perform restricted-duty work at a sedentary
level. He referred her for physical therapy treatment and requested a magnetic resonance imaging
(MRI) scan of her lumbar spine.
By decision dated October 15, 2020, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish causal relationship between appellant’s
diagnosed conditions and the accepted August 29, 2020 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time

3

Supra note 1.

2

limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.7
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a lumbar spine
condition causally related to the accepted August 29, 2020 employment incident.
In support of her claim, appellant submitted reports from Dr. King, dated September 10
through 25, 2020, who described the employment incident and provided physical examination
findings. Dr. King diagnosed lumbar radiculitis and low back strain and advised that appellant
could perform restricted-duty work at a sedentary level. However, he did not offer an opinion as
to whether any of appellant’s diagnosed conditions were causally related to the accepted
August 29, 2020 employment incident. The Board has held that medical evidence that does not
offer an opinion regarding the cause of an employee’s condition is of no probative value on the

4

S.O., Docket No. 21-0002 (issued April 29, 2021); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5
R.J., Docket No. 20-1630 (issued April 27, 2021); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
6

J.C., Docket No. 20-1584 (issued April 23, 2021); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

K.M., Docket No. 21-0016 (issued April 21, 2021); Elaine Pendleton, 40 ECAB 1143 (1989); John J. Carlone,
41 ECAB 354 (1989).
8

J.B., Docket No. 21-0011 (issued April 20, 2021); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9
P.C., Docket No. 20-0855 (issued November 23, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

issue of causal relationship.10 Accordingly, these reports are insufficient to meet appellant’s
burden of proof to establish her claim.
As the medical evidence of record does not contain rationalized medical evidence
establishing causal relationship between appellant’s diagnosed conditions and the accepted
August 29, 2020 employment incident, the Board finds that appellant has not met her burden of
proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a lumbar spine
condition causally related to the accepted August 29, 2020 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the October 15, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.11
Issued: August 25, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11
Upon return of the file, OWCP should consider administratively combining this file with other claims containing
similar injuries.

4

